Citation Nr: 1701098	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than PTSD.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in October 2013 and May 2016.  This matter was originally on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2015).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2015).

Review of the record reveals that in the past psychiatric diagnoses have included dysthymia, and affective disorder, with indications to rule out an anxiety disorder.  It is not clear from the current record whether this pathology continues to exist, and if so whether it is related to or superimposed on the personality disorder.

In October 2013, the Board directed, 

Noting the Veteran's prior in-service diagnosis of a personality disorder, comment on whether he had a separate psychiatric disorder, to include depressive disorder, which was superimposed on that personality disorder during active service.

The Veteran underwent VA examination in July 2014 at which time he was diagnosed as having an unspecified personality disorder.  The examiner did not comment on whether the Veteran had a separate psychiatric disorder, to include depressive disorder, which was superimposed on that personality disorder during active service.  As such, the Board remanded the claim for an opinion as to whether there was superimposed acquired psychiatric pathology demonstrated during service that resulted in additional disability apart from the Veteran's passive-aggressive personality.

The file was returned to the VA examiner who conducted the July 2014 VA examination at which time he provided an opinion which stated, 

At this time the veteran is not diagnosed with a mental disorder per se due to the presence of over reported symptoms and functional impairments on psychological testing which precludes any formal diagnosis of mood or sleep disorders.  However, there is ample evidence to support the presence of an Unspecified Personality Disorder on Axis II.  This veteran was administratively separated from the Marine Corps due to what was then d[iagnosed] as a Passive Aggressive Personality Disorder with extensive behavioral problems noted IN SERVICE.  Reviewing his extensive psychiatric history, there is not adequate data to support the presence of Posttraumatic Stress Disorder in this writer's opinion.  Rather, given his pattern of interpersonal instabilities and conflicts with authority figures as well as manipulative behavior that have resulted in being fired, separation from the military and not being able to maintain a job in his own words, that means that the core of his mental health related issues stems from character pathology rather than an AXIS I disorder as even before the traumatic event, there was already a pattern of antisocial behavior noted in STR [service treatment record].  

Note that AXIS II PERSONALITY DISORDERS ARE NOT THE SAME AS AXIS I DISORDERS, although many also have related mood symptoms such as depression, anxiety and irritability that tend to result from their pattern of interpersonal conflicts.  Often, they manifest other Cluster B traits such as histrionic and antisocial behavior, impulsivity, failure to learn from experience, and persistent and chronic interpersonal conflicts.  In this context, a pattern of affective instability - reactivity stems more from the AXIS II disorder than AXIS I.  Note that AXIS II Personality disorders reflect an [e]nduring pattern of inner experience AND behavior that deviates markedly from the expectations of the individual's culture, manifested by at least two of the following:  unstable affect, conflicted and dysfunctional interpersonal relations, impulsivity, and distorted perceptions of self, others and events.  The enduring pattern is inflexible, and pervasive across a broad range of social and personal scenarios, and leads to significant distress or impairment in social, occupational or other important role functioning.  Its onset can be traced back to at least adolescence or early adulthood, and is not better explained by an Axis I mental disorder.  The enduring pattern is also not due to effects of a substance, medication or general medical condition such as head trauma per DSM-V criteria for a personality disorder.  As Personality Disorders are believed to emerge in ones youth as a result of character pathology, it is therefore less than at least as likely as not that this veteran's PD is due to stressors experienced in military service.

The VA examiner, however, still has not answered the question posed.  Thus, it is the Board's opinion that the Veteran be provided an additional VA examination by a board of two -- psychiatrists or psychologists -- who have not examined the Veteran in the past.

With respect to the issue of entitlement to service connection GERD claimed as secondary to an acquired psychiatric disorder, given that the secondary claim is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder, the matter must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination by a board of two -- psychiatrists or psychologists - who have not examined the Veteran in the past.  The examiners are to be provided access to Virtual VA and VBMS and must specify in their report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Both examiners should integrate the previous psychiatric findings and diagnoses of record with current findings to obtain an accurate picture of the nature of the Veteran's psychiatric status.  If examined separately, the examiners should confer after each examination and render a report that addresses whether there was superimposed acquired psychiatric pathology demonstrated during service that resulted in additional disability apart from the Veteran's passive-aggressive personality.   It should also be noted whether the in-service symptoms could be taken as the early onset of an acquired psychiatric disorder later determined to have existed.  A complete rationale should be provided for all opinions given.  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


